Wrxr, J.,
dissenting. On the question of the liability of the sureties of the administrator presented in this case, I entertain a different view of the law from that taken by the majority of the court.
In conducting the sale which was ordered for the purpose of effecting “a liquidation, settlement and partition of the succession,” I think the administrator acted in his fiduciary capacity, and that his sureties are responsible for his unfaithful conduct, and acts of maladministration, whether the court ordered the property to be sold on one, two and three years’ time, or whether it ordered the sale on twelve months’ credit. It was his duty to see that good and solvent sureties were taken on the notes given for the price of succession property regardless of the time of maturity fixed in the notes. Whether the sale was necessary or not, he should not have parted with the property confided to 1dm without requiring the security contemplated by law on the notes given for the price.
The sureties of the administrator who has caused loss to the succession by not requiring solvent security on the notes given for the price of succession property, can not escape liability by setting up that the sale was not necessary for the payment of debts ; that the creditors might have been provided for by the sale of less property, or without causing a sale. This is no excuse. It is enough that the court having jurisdiction of the succession ordered the property to be sold on terms deemed most advantageous to those immediately interested in the succession. It was the duty of the administrator, the sworn and bonded officer of court pro hac vice, to have conducted the sale according to the order of the judge; and if he failed to take good security on the notes, as required, and loss occurred to those immediately interested, whether creditors or heirs, he and his sureties became liable ior the amount of loss or damage resulting from disobedience of orders or acts of maladministration. Now what excuse is it for failing- to take good security on the notes that they matured in one, two and three years’ time. Was it not just as easy to take good security on notes *312maturing at tlie dates named, as it would he to take good security on notes maturing in twelve months ? What has the time of maturity of the notes to do with failure, to take gooil security ?
It is, in effect, conceded if the sale had been made on twelve months’ time, the usual period fixed by law, that the administrator should have taken good security; and it is said that the sureties of the administrator signed his bond with reference to the time fixed by law for credit sales; that the order prolonging the time of the credit sale made the condition of the sureties of the administrator more onerous. Such I do not regard as correct. It was just as easy to take good security on notes maturing at one time as another. Prolonging the time of payment did not make the obligation of the administrator to take good security on the notes, more onerous.
In the case before us, there was really but one security taken and he was not, at the time, worth any thing — the other indorser being one of the purchasers who was already bound as maker.
Can it be said that an administrator has discharged his duty to those immediately interested in a succession in his hands, when he takes notes for the price, amounting, in the aggregate, to $121,000 00, with only one security, and ho known to bo without property?
But it is said the order of the judge was, that the notes given for the property should be “ indorsed to the satisfaction of the administrator.”
In Fontenel v. Debailon, administrator, etc., 8 An. 509, whore by the terms of sale in an insolvent succession, fixed by the creditors, the property was to be sold on a credit, the “purchaser giving Ms obligation, with two approved securities each,” etc., it was hold to be the duty of the administrator himself to require two good securities, and the responsibility was his if he failed to do so. But it is said the heirs having joined the administrator in applying for the sale on one, two and three years’ time, virtually took possession of the estate, as joint proprietors, and his duties as administrator terminated; that after-wards, in conducting the sale, he acted only as their agent; that the main object of the sale was a partition among the heirs, the payment of the debts being only an incident. I do not regard the administrator as only bound to the creditors. He is bound to the heirs as well as to the creditors, and his securities are liable for any dereliction of duty that may cause loss to the heirs or creditors. Such an agency as the securities contend arose hero between the administrator and the heirs, is unknown to our laws.
Part of the heirs were minors, and it would be strange that they could in any manner consent to such an agency. How minors’ property can be sold through any other agency than that provided by law, I can not conceive. How could they consent to appoint the administrator their private agent to conduct the sale, and see that proper security was taken on the notes given for the price of the property *313sold ? The sale was a probate sale, made by the sheriff under the-direction of the administrator, who was charged to see that proper security was given on the notes. The sheriff could not complete his adjudication without o-ctting notes to the satisfaction of the administrator.
In this case, the administrator, being one of the heirs, bought the property jointly with three of the other heirs. This suit is by three of the heirs of age, and by the minor heirs of Armant Hebert, who contend that they have lost all their inheritance by the maladministration of the administrator, against whom they have judgment, and now seek to hold his securities liable. Here the administrator himself bought the undivided fourth of the property, and failed-to see that legal security was taken on the notes, as his duty required. Are these minors to be divested of their share of the estate, and be told that they appointed the administrator their private agent, who ruined them, and the court can grant them no relief? I think not. The minors-could not appoint a private agent. They aro under the protection of the law, and the agents of court, who alone can sell their property,, are responsible, and their securities guarantee their faithful discharge of duty. The law employs no irresponsible agents to sell minors’' property.
In the case of Bray v. Bray, 16 La. 352, the court said: “ The parties wore joint owners of the property under the will of S. G. Bray, and although joint executors, also, they did not and could not act in that capacity in a contest between themselves in relation to the property.” There both the legatees were of age, and both had seizin of the estate-as joint executors, and the point on which that decision turned was-not analogous to the one presented in this case. Here only one of the-heirs had the possession and administration, and the question is, in. what capacity did he conduct the sale? Did he act as the private agent of the other heirs, majors and minors, or did he follow the -writ of sale in his fiduciary capacity?
To my mind it is very evident that his acts were administrative; he-did not obey the orders of court, and his sureties are liable for the-loss ho has occasioned to the heirs. Perkins, Campbell & Co. v. H. B. Cenas, 15 An. 60; 16 La. 72; 6 La. 392 ; 5 La. 322; 11 La. 329; 19 La. 462; 10 An. 668; C. C. 1140. The doctrine that a surety is released by an extension of time granted to the principal debtor without his consent, does not apply to the case of the sureties on the, official bond of an administrator. 9 R. 276.
Por these reasons I feel it my duty to dissent in this case.
Rehearing refused.